DETAILED ACTION
In Applicant’s Response filed 6/10/2020, Applicant has amended claim 26 and amended the specification. Currently, claims 1-18 and 20-26 are pending (claims 7-8, 11, 17-18 and 21-25 were previously withdrawn).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2020 has been entered.
 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-10, 12, 14-15 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pomeroy et al (US Pat No 7841998).
Regarding claim 1, Pomeroy (abstract, figures 1, 3, column 2 lines 44-50) discloses a splint (external fixator 10) configured to align a first bone fragment and a second bone fragment from a fractured bone (shown mounted on an arm 12 of a patient wherein the arm 12 has a fracture 14 near the wrist - col 5 lines 48-51; wrist fracture inherently includes first/second bone fragments from the fractured bone - a first bone fragment above the break and a second bone fragment below the break; it is inherent that the fragments are aligned for treatment/healing) in a body part that has a first surface and a second surface (inherent that the arm 12 of a user has a first and second surface – i.e. top and bottom or sides of arm), wherein the splint includes 
a first restraint portion (proximal cuff 16) configured to apply pressure directly to the first surface (wraps about the arm as shown in figures 1, 3 and 4, thereby inherently applying pressure directly to the top of the arm) and thereby apply pressure to the first bone fragment (cuff 16 is positioned on one side of the wrist, opposite from cuff 18, as shown in figures 1, 3 and 4), 

a connection assembly (rods 32, 34 joined by articulation piece 38) between the first restraint portion (16) and the second restraint portion (18) (shown in figures 1-5), and wherein the connection assembly can hold the first restraint portion and the second restrain portion substantially immovably with respect to each other to thereby hold the first bone fragment and the second bone fragment in the desired orientation (column 2 lines 44-50, column 3 lines 33-37); and
wherein the first restraint portion (16)  and second restraint portion (18) can be adjusted with respect to each other to thereby align the first bone fragment and the second bone fragments in desired orientation that substantially corresponds to an orientation for the first bone fragment and the second bone fragment in a non-fractured bone (col 6 lines 3-30).
Regarding claims 2-3, Pomeroy discloses the invention substantially as claimed (see rejection of claim 1) and also discloses that the connection assembly includes a locking mechanism that includes at least one spacer element and a joint and wherein the splint includes a locking mechanism to prevent movement about the joint (column 6 lines 3-16 - the first and second universal joints (40, 42) are selectively lockable and unlockable to restrict and permit three-dimensional movement at each of the joint line and the long bone fracture and wherein the universal joints (40, 42) and grub screws (44, 46) provide the locking mechanism).
claims 4-5, Pomeroy discloses the invention substantially as claimed (see rejection of claim 3) and also discloses that the first and second restraint portions (cuffs 16 and 18) are substantially rigid (abstract; column 5 lines 52-65 - each cuff 16, 18 shown in figures 1 and 3 includes a rigid plastic outer shell 20, 22).
Regarding claim 6, Pomeroy discloses the invention substantially as claimed (see rejection of claim 1) and also discloses that the splint is a wrist splint (figures 1 and 3; device is for a fracture near the wrist; see column 5 lines 50-51 and column 6 lines 6-8).
Regarding claims 9-10, Pomeroy discloses the invention substantially as claimed (see rejection of claim 1) and also discloses a third restraint portion (cuff 16 is divided into two separate cuffs – 16a and 16b as shown in figure 3) moveably secured to the second restraint portion (18) by a joint (each of the cuffs 16a and 16b are connected to cuff 18 via rods 32, 34 joined by articulation piece 38) and a locking mechanism to prevent movement about the joint between the third restraint portion and the second restraint portion (column 6 lines 3-16 - the first and second universal joints (40, 42) are selectively lockable and unlockable to restrict and permit three-dimensional movement at each of the joint line and the long bone fracture and wherein the universal joints (40, 42) and grub screws (44, 46) provide the locking mechanism).
Regarding claim 12, Pomeroy discloses the invention substantially as claimed (see rejection of claim 1) and also discloses that at least one of the first restraint portion and second restraint portion (16, 18) includes a coating layer on a surface which in use contacts a body part (flexible elastomeric inner sleeve 24, 26 is configured to be in direct contact with the user's skin; figure 4 - the first restraint (proximal cuff 16) is configured to abut the volar surface of a 
Regarding claim 14, Pomeroy discloses the invention substantially as claimed (see rejection of claim 12) and also discloses that the coating layer (inner sleeve of elastomeric material) is replaceable (it is inherent that the inner elastomeric sleeve can be replaced if needed or desired).
Regarding claim 15, Pomeroy discloses the invention substantially as claimed (see rejection of claim 1) and also discloses a length adjustment mechanism (See claims 8, 10, column 3 lines 44-59).
Regarding claim 26, Pomeroy (abstract, figures 1, 3, column 2 lines 44-50) discloses a splint (external fixator 10) configured to align a first bone fragment and a second bone fragment in a desired orientation (shown mounted on an arm 12 of a patient wherein the arm 12 has a fracture 14 near the wrist - col 5 lines 48-51; wrist fracture inherently includes first/second bone fragments from the fractured bone - a first bone fragment above the break and a second bone fragment below the break; it is inherent that the fragments are aligned in a desired orientation for treatment/healing) in a body part that has a first external surface and a second external surface distal to the first external surface (inherent that the arm 12 of a user has a first and second surface – i.e. top and bottom or sides of arm which are on the “exterior” of the arm and wherein i.e. a bottom of the arm is interpreted as being distal to the top of the arm), wherein the splint comprises:
a first restraint portion (proximal cuff 16) configured to apply pressure to the first bone fragment by applying pressure to the first external surface surface (wraps about the arm as 
a second restraint portion (distal cuff 18) configured to apply pressure to the second bone fragment by applying pressure to the second external surface (wraps about the arm as shown in figures 1, 3 and 4, thereby inherently applying pressure directly to the sides and part of the bottom side of the arm; cuff 18 is positioned on the user’s hand, on a side of the wrist opposite to cuff 16 as shown in figures 1, 3 and 4; it is inherent that pressure is applied to the bone fragment located within the arm),
a connection assembly (rods 32, 34 joined by articulation piece 38) between the first restraint portion (16) and the second restraint portion (18) (shown in figures 1-5) configured to hold the first and second restraint portions in a selected orientation relative to each other (elements 16 and 18 are connected to each other via the rods 32 and 34 joined by articulation piece 38 as shown in fig 1 and elements 16/18 are adjustable - col 6 lines 3-30 and therefore can be adjusted to move the attached portions 16/18 into a selected orientation with respect to one another);
wherein the connection assembly is configured to hold the first restraint portion and the second restrain portion substantially immovably with respect to each other to thereby hold the first bone fragment and the second bone fragment in the desired orientation (column 2 lines 44-50, column 3 lines 33-37); and
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pomeroy et al (US Pat No 7841998) in view of Grant et al (US Pat Appl Pub No 20130085433).
claim 13, Pomeroy discloses the invention substantially as claimed (see rejection of claim 12) but does not disclose that the coating layer is a foam material. Grant, however, teaches a brace for correction of fractures wherein the brace includes an inner foam liner for improved patient comfort - para [0043]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pomeroy et al (US Pat No 7841998) in view of Corbett (US Pat No 2312523).
Regarding claim 16, Pomeroy discloses the invention substantially as claimed (see rejection of claim 15) but does not disclose that the length adjustment mechanism is a ratchet-type mechanism. Corbett, however, teaches an adjustable tension splint (See figures 5, 7 and the related description and claim 6) including a first restraint (arm engaging portion 55), second restraint (107, 109), connection assembly (69, 31), and locking mechanism (claim 6); wherein the length and tension are capable of being adjusted by a ratchet mechanism (See figure 7 and claim 6). It would have been obvious to one having ordinary skill in the art, before the filing date of the invention, to have used a ratchet-type mechanism in order to allow for simple adjustment of the length of the device.

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 6/10/2020 have been fully considered as follows:
	Regarding the claim rejections under 35 USC 102, Applicant’s arguments on pages 7-14 have been fully considered but are not persuasive.

	The Office has also noted Applicant’s arguments on page 8 that the prior art differs from the claimed invention because in Pomeroy the cuffs are in-line with each other on the same surface of the limb and therefore would not apply pressure to a bone fragment associated with fracture 14 in figure 1. The Office respectfully disagrees because the cuffs 16 and 18 in Pomeroy wrap completely around the arm and therefore inherently provide pressure to the arm on the top, bottom and sides of the arm that are covered by the cuff. Furthermore, it is inherent that pressure applied to the external surface of the arm will be directed through a user’s skin to the underlying bone within the arm. Thus, The Office maintains that the cuffs 16 and 18 of Pomeroy apply pressure to bone fragments within the arm such as the fragments associated with fracture 14 shown in figure 1.
	The Office has also noted Applicant’s arguments on page 9 of the Response that “claim 1 as amended” reflects that “having the restraint portions apply pressure to different surfaces of sides of the limb”… only that they apply pressure to different surfaces.
The Office has also noted Applicant’s arguments on pages 11-12 that the claimed invention differs from Pomeroy because Pomeroy applies pressure to the bones of the hand, not to a bone fragment at or near the wrist joint and because the restraint portions in Pomeroy are on either side of the wrist joint to each other, no matter how much orientation of the portion 22 in Pomeroy is changed, there will be no reorientation of a bone fragment produced by a wrist fracture. The Office is not persuaded by these arguments, however, because the arguments are all related to the intended use/function of the claimed invention rather than to structural features which distinguish the invention from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
no direct pressure is applied to the first surface and the second surface by the cuffs of Pomeroy to achieve the desired orientation of the bone fragments for fracture reduction. Accordingly, any pressure applied to the surface of the limb by the splint of Pomeroy must be applied indirectly through the adjustment of the articulation member and not directly through the restraint portions as disclosed in the present specification”. The Office respectfully disagrees because the cuffs 16 and 18 in Pomeroy wrap completely around the arm and therefore inherently provide pressure to the arm on the top, bottom and sides of the arm that are covered by the cuff. Furthermore, it is inherent that pressure applied to the external surface of the arm will be directed through a user’s skin to the underlying bone within the arm. Thus, The Office maintains that the cuffs 16 and 18 of Pomeroy apply pressure to bone fragments within the arm such as the fragments associated with fracture 14 shown in figure 1.
	The Office has also noted Applicant’s arguments on pages 12-13 wherein Applicant argues that the cuffs in Pomeroy do not extend fully around the limb and therefore it would be impossible for one cuff to apply pressure only to the top surface and the other cuff to apply pressure only to the sides and bottom surface. The Office respectfully disagrees. As admitted by Applicant, although the rigid plastic shell portion of the cuffs do not extend fully around the limb, the elastomeric sleeve inside the shell encircles the arm. Thus, the Office maintains that the cuff wraps completely around the arm because the elastomeric sleeve portion of the cuffs encircle the arm. Furthermore, there is no limitation in the claims which requires one cuff to apply pressure only to the top surface and the other cuff to apply pressure only to a different surface. Thus, the features upon which applicant relies are not recited in the rejected claim(s).  
	The Office has also noted Applicant’s argument on page 13 that the elastomeric sleeves of the cuffs in Pomeroy differ from the claimed invention because “an elastomeric material…would be inadequate for applying sufficient pressure to re-align a bone”. The Office is not persuaded by this argument, however, because the claims do not include limitations which specify a requisite level of pressure that would be “sufficient” to re-align a bone.  Thus, the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, for at least this reason, the Office is not persuaded by this argument.
	The Office has also noted Applicant’s argument on pages 13-14 wherein Applicant argues that the claimed invention differs from the prior art because “the system of Pomeroy does not include a first restraint portion configured to apply pressure directly to a first surface and a second restraint portion configured to apply pressure directly to a second surface which is distal to the first surface, i.e., opposing surfaces of a body part”. The Office respectfully disagrees. The cuffs 16 and 18 in Pomeroy wrap completely around the arm and therefore inherently provide pressure to the arm on the top, bottom and sides of the arm that are covered by the cuff. Furthermore, it is inherent that pressure applied to the external surface of 
	Thus, for at least the reasons outlined above, The Office maintains that the prior art device of Pomeroy reads on claim 1 as recited in the present application.
	The Office has also noted Applicant’s argument on page 14 regarding claims 2-6, 9-10 and 12-16 but for at least the same reasons as provided above with respect to claim 1, the Office is not persuaded by these arguments and maintains that the prior art device of Pomeroy reads on the claims as recited in the present application.
	Regarding the claim rejections under 35 USC 103, the rejections have been maintained because the claims have not been amended and Applicant has not provided any arguments with respect to these rejections.
	Regarding claim 26, Applicant’s amendments have been fully considered and have been addressed in the claim rejections above. However, the amendments are insufficient to overcome the rejection of record which, therefore, has been maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.C/Examiner, Art Unit 3786               

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786